                                                                                                                                    Exhibit
10.49

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT, dated as of March 25, 2014 (this “Amendment”), to the Third
Amended and Restated Credit Agreement, dated as of March 22, 2012 (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), OBSIDIAN, LLC, a Delaware limited
liability company, as the agent and collateral agent for the Lenders (“Obsidian”
and in such capacity, together with its successors and assigns in such capacity,
“Agent”), DIALOGIC CORPORATION, a British Columbia corporation (the “Company”),
DIALOGIC INC., a Delaware corporation (the “Parent” and together with the
Company, collectively, the “Principal Companies” and individually a “Principal
Company”) and each of the Subsidiary Guarantors signatory thereto.

WHEREAS, the Principal Companies, the Subsidiary Guarantors, the Agent and the
Lenders agree to modify the Credit Agreement on and subject to the terms set
forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.Definitions.  Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

2.Amendments. 

(a) The definition of “Annualized Basis” in Schedule B of the Credit Agreement
is deleted in its entirety.

(b)  The definition of “Consolidated EBITDA” in Schedule B of the Credit
Agreement is hereby amended by deleting the sentence at the end thereof.

(c)  The definition of “Financial Covenants” in Schedule B of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

““Financial Covenants” means, prior to the Fourth Amendment Effective Date, the
covenant in Section 10.14.”

(d)  The following new definition of “Fourth Amendment” is hereby added to
Schedule B of the Credit Agreement in correct alphabetical order to read as
follows:

““Fourth Amendment” means the Fourth Amendment to the Third Amended and Restated
Credit Agreement, dated as of March 25, 2014, by and among the Agent, the
Lenders, the Principal Companies and the Subsidiary Guarantors.”





 

--------------------------------------------------------------------------------

 

 

(e)  The following new definition of “Fourth Amendment Effective Date” is hereby
added to Schedule B of the Credit Agreement in correct alphabetical order to
read as follows:

““Fourth Amendment Effective Date” means the date on which each of the
conditions precedent set forth in Section 3 of the Fourth Amendment have been
either satisfied or waived.”

(f)  Section 10.14 (Minimum EBITDA) is hereby amended and restated in its
entirety to read “10.14    Intentionally Omitted.”

3.Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the “Fourth Amendment Effective Date”): 

(a)Representations and Warranties; No Event of Default.  After giving effect to
this Amendment and the Twenty-Second Amendment to the Working Capital Facility
dated as of the date hereof (the “Working Capital Amendment”), the
representations and warranties herein, in Section 5 of the Credit Agreement and
in each other Loan Document and certificate or other writing delivered to the
Agent and the Lenders pursuant hereto on or prior to the Fourth Amendment
Effective Date shall be true and correct on and as of the Fourth Amendment
Effective Date as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date), and no
Default or Event of Default shall have occurred and be continuing on the Fourth
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms.

(b)Execution of Amendment.  The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Principal Companies and the Subsidiary Guarantors.

(c)Execution of Amendment to Working Capital Facility.  The Agent shall have
received an executed copy of the Working Capital Amendment.

4.Representations and Warranties.  Each of the Principal Companies and the
Subsidiary Guarantors represents and warrants as follows:

(a)The execution, delivery and performance by the Principal Companies and the
Subsidiary Guarantors of this Amendment (including, without limitation, Section
5) and the performance by the Principal Companies and the Subsidiary Guarantors
of the Credit Agreement, as amended hereby, have been duly authorized by all
necessary action, and the Principal Companies and the Subsidiary Guarantors have
all requisite power, authority and legal right to execute, deliver and perform
this Amendment (including, without limitation, Section 5) and to perform the
Credit Agreement, as amended hereby.

(b)Each of this Amendment and the Credit Agreement, as amended hereby, is a
legal, valid and binding obligation of the Principal Companies and the
Subsidiary Guarantors, enforceable against the Principal Companies and the
Subsidiary Guarantors in



 

 

 

 

--------------------------------------------------------------------------------

 

 

accordance with the terms thereof, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(c)After giving effect to this Amendment and the Working Capital Amendment, the
representations and warranties contained in Section 5 of the Credit Agreement
are true and correct on and as of the Fourth Amendment Effective Date as though
made on and as of the Fourth Amendment Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date), and no
Event of Default or Default has occurred and is continuing on and as of the
Fourth Amendment Effective Date, or would result from this Amendment becoming
effective in accordance with its terms.

5.Release.  Each of the Principal Companies and the Subsidiary Guarantors may
have certain Claims against the Released Parties, as those terms are defined
below, regarding or relating to the Credit Agreement or the other Loan
Documents.  The Agent, the Lenders, the Principal Companies and the Subsidiary
Guarantors desire to resolve each and every one of such Claims in conjunction
with the execution of this Amendment and thus each of the Principal Companies
and the Subsidiary Guarantors makes the releases contained in this Section
5.  In consideration of the Agent and the Lenders entering into this Amendment
and agreeing to substantial concessions as set forth herein, each of the
Principal Companies and the Subsidiary Guarantors hereby fully and
unconditionally releases and forever discharges each of the Agent and the
Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Principal Companies and the Subsidiary Guarantors has, had, claims to have had
or hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the date on which this Amendment is executed, including all such loss or damage
of any kind heretofore sustained or that may arise as a consequence of the
dealings among the parties up to and including the date on which this Amendment
is executed, but in any case only to the extent arising out of the
administration or enforcement of the Loans, the Obligations, the Credit
Agreement or any of the Loan Documents (collectively, all of the foregoing, the
“Claims”).  Each of the Principal Companies and the Subsidiary Guarantors
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a claim by the Principal
Companies and the Subsidiary Guarantors against the Released Parties which is
not released hereby.  Each of the Principal Companies and the Subsidiary
Guarantors represents and warrants that the foregoing constitutes a full and
complete release of all Claims.

 

6.Miscellaneous.

(a)Continued Effectiveness of the Credit Agreement.  Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are,



 

 

 

 

--------------------------------------------------------------------------------

 

 

and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that on and after the Fourth Amendment
Effective Date (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and (ii)
all references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment.  To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to the Collateral Agent, or to grant to the Collateral Agent, a security
interest or lien, such pledge or grant is hereby ratified and confirmed in all
respects.  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the Agent and the Lenders under the Credit Agreement or any
other Loan Document, nor constitute a waiver or an amendment of any provision of
the Credit Agreement or any other Loan Document.

(b)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Amendment
by telefacsimile or electronic mail shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(c)Headings.  Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d)Costs and Expenses.  The Principal Companies agree to pay on demand all
reasonable fees, costs and expenses of the Agent and the Lenders in connection
with the preparation, execution and delivery of this Amendment.

(e)Amendment as Loan Document.  The Principal Companies and the Subsidiary
Guarantors hereby acknowledge and agree that this Amendment constitutes a “Loan
Document” under the Credit Agreement.  Accordingly, it shall be an Event of
Default under the Credit Agreement if (i) any representation or warranty made by
the Principal Companies and the Subsidiary Guarantors under or in connection
with this Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) the Principal Companies and the Subsidiary Guarantors
shall fail to perform or observe any term, covenant or agreement contained in
this Amendment.

(f)Governing Law.  This Amendment shall be governed by the laws of the State of
New York.

(g)Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.






 

 

 

 

--------------------------------------------------------------------------------

 

 

[Remainder of this Page Intentionally Left Bank]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

DIALOGIC CORPORATION, a British Columbia corporation

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: EVP, Corporate Affairs and General Counsel

 

 

 

DIALOGIC INC., a Delaware corporation

 

 

By:/s/ Anthony Housefather

     Name: Anthony Housefather

         Title: EVP, Corporate Affairs and General Counsel

 

 

 

 

DIALOGIC DISTRIBUTION LIMITED, a company organized under the laws of Ireland

 

 

SIGNED AND DELIVERED as a deed

 

by /s/ Anthony Housefather

the lawfully appointed attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED         

in the presence of:

Witness (signature): /s/ Stephen Becker

Witness Name (print): Stephen Becker
Witness Address:
6700,  Cote-de-Liesse Road
Suite 100
Saint-Laurent, Quebec
H4T 2B5 Canada

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

DIALOGIC MANUFACTURING LIMITED, a company organized under the laws of Ireland

 

SIGNED AND DELIVERED as a deed

 

by /s/ Anthony Housefather

the lawfully appointed attorney for and on behalf of

DIALOGIC MANUFACTURING LIMITED   

in the presence of:

Witness (signature): /s/ Stephen Becker

Witness Name (print): Stephen Becker
Witness Address:
6700,  Cote-de-Liesse Road
Suite 100
Saint-Laurent, Quebec
H4T 2B5 Canada

 

 

DIALOGIC US HOLDINGS INC., a Delaware corporation

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: Director

 

 

DIALOGIC (US) INC., a Delaware corporation

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: Secretary

 

 

CANTATA TECHNOLOGY, INC., a Delaware corporation

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: Director

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

DIALOGIC JAPAN, INC., a Delaware corporation

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: Director

 

 

DIALOGIC NETWORKS (ISRAEL) LTD., a company organized under the laws of Israel

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: Director

 

 

DIALOGIC DO BRASIL COMERCIO DE EQUIPAMNETOS PARA TELECOMUNICACAO LTDA (f/k/a
Veraz Networks do Brasil Comercio de Equipamentos Para Telecommunicacao Ltda), a
company organized under the laws of Brazil

 

 

By:/s/ Anthony Housefather

    Name: Anthony Housefather

    Title: EVP, Corporate Affairs and
             General Counsel

 

 

 

 





 

 

 

 

--------------------------------------------------------------------------------

 

 



AGENT:

OBSIDIAN, llc
By Tennenbaum Capital Partners, LLC
It’s: Sole Member

 

By: /s/ David Hollander

      Name: David Hollander

    Title: Managing Partner

 

 





 

 

 

 

--------------------------------------------------------------------------------

 

 



LENDERS:

special value opportunities fund, llc

special value expansion fund, llc

tennenbaum opportunities partNERS v, lp

 

By:  Tennenbaum Capital Partners, LLC

Its:  Investment Manager

 

By: /s/ David Hollander

      Name: David Hollander

            Title: Managing Partner

 

 



 

 

 

 

--------------------------------------------------------------------------------